Mr. Chibe Jhstioe Lawbence delivered the opinion of the Court: In this case, the plaintiff proved a prior possession, and the defendant sought to show his title had been divested under a judgment, execution and sheriff’s deed. The court house had been burned, and it was claimed that the records showing these facts had been destroyed. The defendant undertook to make the requisite proof by parol. Admitting that the proof of the judgment was sufficient, that of a sale and deed by the sheriff was wholly inadequate. Even the attorney who procured the judgment had no recollection of a sale and deed, although his client resided abroad, and he says all the papers would have come into his hands. He can only give his impression derived from his general course of business. The sheriff, who was in office at the time of the alleged sale, being called, says he has no recollection of ever selling the lot in controversy. It can not be said there was any evidence of a sheriff’s sale entitled to consideration, and the fact that neither the sheriff nor attorney has any recollection of such a sale, raises a strong presumption that it never took place. The judgment must be reversed and the cause remanded. Judgment reversed. Justice Thobnton, having been of counsel in this case, took no part in this decision.